Citation Nr: 1627879	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a left arm disorder.

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2010 and before the undersigned Veterans Law Judge at a video-conference hearing in October 2012.  Transcripts of both hearings have been associated with the record.

The case was previously before the Board in February 2013 at which time the Board reopened previously denied claims of service connection for bilateral hearing loss and tinnitus, and remanded such claims, as well as those listed on the title page, for additional development.  While on remand, a May 2014 rating decision granted service connection for bilateral hearing loss and tinnitus.  As such represents a full grant of the benefit sought on appeal with regard to such issues, they are no longer before the Board.  The remaining issues now return for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis of the left knee did not manifest within one year of the Veteran's discharge from service.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of left arm disorder, and the record does not contain a recent diagnosis of such a disorder prior to the Veteran's filing of a claim.

3.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a December 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  

In this regard, the Board notes that the Veteran and his representative, as noted in his March 2016 brief, identified potentially relevant records from the Mechanicsburg Naval Depot and the New Cumberland Army Depot shortly after his separation from service in 1975.  The RO requested records from the National Archives and Records Administration National Personnel Records Center in August 2010.  However, in September 2010, the National Personnel Records Center indicated that the records requested were not on file at that center.  Furthermore, in an official memorandum dated January 2011, there was a formal finding of unavailability of treatment records from those facilities.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran also identified potentially relevant records as he stated he was treated at the VA Medical Center (VAMC) in Clarksburg, West Virginia prior to 1980.  Although the RO requested records from that facility in May 2014, the Clarksburg VAMC indicated that the facility did not have the records in May 2015.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  Id.

The Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was provided VA medical examinations in May 2013.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

This matter was previously before the Board in February 2013.  At that time, the Board remanded the case so as to obtain outstanding VA treatment records, SSA records, and afford the Veteran a VA examination so as to ascertain the nature and etiology of his claimed conditions.  Thereafter, the Agency of Original Jurisdiction (AOJ) attempted to obtain all outstanding VA treatment records, as discussed above, and secured the Veteran's SSA records.  Furthermore, as noted in the preceding paragraph, the Veteran was afforded VA examinations in May 2013 that are sufficient to decide the claims.  Thus, the Board finds that there has been substantial compliance with its February 2013 remand directives and no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Veteran also offered testimony before a DRO at the RO at March 2010 hearing and the undersigned Veterans Law Judge at a Board hearing in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2010 and October 2012 hearings, the DRO and undersigned Veterans Law Judge, respectively, noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral knee, left arm, and left shoulder disorders, the type and onset of symptoms, and the identify of any outstanding treatment records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as the Board hearing discussion raised the possibility that there were outstanding SSA and VA treatment records available, the Board remanded the case in February 2013 in order to obtain such records.  Additionally, while on remand, the Veteran was afforded a VA examination in May 2012 so as to determine the nature and etiology of his bilateral knee, left arm, and left shoulder disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with 38 C.F.R. § 3.103 and Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Knee Disorder

The Veteran received a VA examination for his knees in May 2013.  The diagnosis indicated was of degenerative joint disease of the left knee and bilateral knee chondromalacia, thus satisfying the existence of a present disability.  With regard to an in-service injury, the Veteran has alleged that he injured his knees during basic training after jumping off a truck with a full pack.  He has stated that this may have happened in 1968 during basic training.  See March 2010 DRO hearing.  The Veteran also reported that he injured his knees again while stationed in Germany when he fell down, but could not recall if he received treatment for it.

With regard to a nexus between the Veteran's current bilateral knee disorder and his alleged in-service injuries, the May 2013 VA examiner opined that it was less likely than not that such claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner noted that there was no documentation in the Veteran's file that would indicate that he had any type of knee condition while he was in the military.  Upon a review of the Veteran's VA treatment records, the examiner noted that the Veteran did not complain of a knee problem until 2010.  Additionally, the examiner highlighted an orthopedic note from May 1975 that referenced the Veteran falling from a truck.  However, the examiner indicated that this note regarded only an injury to the left wrist with the concern of a possible navicular fracture.  The examiner further acknowledged that, though X-rays of the knees were normal on that day's examination, a March 2010 X-ray showed an indication of mild degenerative joint disease of the left knee.  However, he found that such would be much more likely secondary to his age as the record was not supportive of the Veteran having a knee injury while in the military resulted in degenerative arthritis.  

The Board accords great probative weight to the VA examiner's opinion that the Veteran's diagnosed bilateral knee disorder is not related to any instance of military service.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, such opinion is afforded great probative weight.

Furthermore, the May 2013 VA examiner's opinion is consistent with the remainder of the evidence of record.  In this regard, while the Board acknowledges that the Veteran reported that he received treatment for his knees while in service (see May 2006 statement), his service treatment records are absent for any such treatment for a knee injury.  Furthermore, the Veteran's November 1975 separation medical examination shows a normal clinical evaluation for the lower extremities.  

To the extent that the Veteran has alleged that his current bilateral knee disorder is related to his military service, the Board notes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran has competently reported that he experienced swelling in his knees during service as this is a symptom he could perceive through his own senses.  See March 2010 DRO hearing.  However, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In the instant case, the question of causation of a knee disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, the Board finds that presumptive service connection for degenerative joint disease of the left knee as a chronic disease is also not warranted.  The May 2013 VA examiner noted mild degenerative joint disease of the Veteran's left knee.  However, the examiner opined that this was more likely than not secondary to age and that the documentation did not support the Veteran having a knee injury in service resulting in degenerative arthritis.  The examiner noted this degenerative arthritis of the left knee was first diagnosed in March 2010.  Consequently, it did not manifest to a compensable to degree within one year of the Veteran's discharge in 1975.  Furthermore, at the May 2013 VA examination, the Veteran reported that his knee symptomatology had its onset a few years after his alleged in-service injury.  Additionally, while he reported in-service swelling, he denied such symptomatology at the examination.  Consequently, the Board finds that presumptive service connection may also not be established by way of continuity of symptomatology.  

The Board finds that a bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and degenerative arthritis of the Veteran's left knee did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection for such claimed disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable and this claim must be denied.

Left Arm Disorder

The Veteran asserts that he fractured his left arm while in service in the Army.  However, he reported at his March 2010 DRO hearing that he does not still have pain in his arm where it was fractured.  Post-service treatment records are negative for a disorder specific to the left arm or elbow.  Furthermore, at his May 2013 VA examination, the examiner concluded that the Veteran does not have an elbow or forearm condition.  At the time of the examination, the Veteran reported left elbow pain especially while leaning on the elbow for the past five to six years, and he is competent to report his pain.  However, even in consideration of such statement, the examiner noted that there was no indication of any left elbow condition upon examination.  Furthermore, the examiner also highlighted that the Veteran's X-rays were normal.  

The Board finds that service connection for a left arm disorder is not warranted.  Service connection requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In the instant case, there is no medical evidence of a diagnosis of a left arm disorder during the pendency of the claim, and the record does not contain a recent diagnosis of such a disorder prior to the Veteran's filing of a claim.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of a left arm disorder as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of clinical and diagnostic tests.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a left arm disorder.  See Woehlaert, supra.  In contrast, the May 2013 VA examiner performed an evaluation of the Veteran's left arm and elbow and indicated that the Veteran did not then or ever have an elbow or forearm condition.  Consequently, the Board finds that there is no indication of a diagnosis of a left arm disorder close in proximity to, or during, the pendency of his claim.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Thus, service connection for a left arm disorder is not warranted.

In reaching this decision as to this issue, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable, and this claim must be denied.

Left Shoulder Disorder

The Veteran asserts that he injured his left shoulder falling from a vehicle while in service, but did not receive treatment for it at the time.  Rather, he reports that within a year after discharge he was reexamined and a fracture of the left shoulder or collarbone was discovered.  See May 2006 statement.  The Veteran received a VA examination for his left shoulder in May 2013.  The examiner noted a diagnosis of degenerative joint disease of the left shoulder, thus satisfying the element of a present disability.  

With regard to an in-service injury, the Veteran has described falling from a tank while stationed in Germany.  See March 2010 DRO hearing.  He further reported that his shoulder injury was not diagnosed in service, but was first noticed seven months after he was discharged from the service.  Id.  He stated that he received an X-ray at the Mechanicsburg Navy Depot and it may have been in June 1976 when he was told he had a broken collarbone.  He additionally reported that he had trouble lifting his arm around that time.  In his October 2012 hearing before the Board, the Veteran indicated that right after his separation from service he would have to put heat on his shoulder because of the pain and that these symptoms have continued to the present.

With regard to a nexus between the Veteran's current left shoulder disorder and his alleged in-service injuries, the May 2013 VA examiner opined that it was less likely than not that such claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner noted that there was no documentation of record that would indicate that the Veteran had any type of a left shoulder condition while he was in the military.  With regard to the Veteran's fall from a track vehicle, the orthopedic notes at such time referenced a left wrist injury with concern of a possible navicular fracture.  There was no record of the Veteran sustaining a left shoulder injury at that time.  Incidentally, in June 1975, it was noted that the Veteran had normal range of motion of the left wrist.  With regard to the Veteran's allegation that he had a fractured collar bone that was not discovered until 1976, within one year of his separation from service, the X-ray on the day's examination in May 2013 revealed no left clavicular abnormality, including any old fracture.  Furthermore, the examiner noted that the Veteran reported that his left shoulder did not give him pain until the 1980's, which was more than five years after his discharge.  Therefore, the examiner concluded that there was no documentation to support the Veteran's claim of a shoulder injury while in the military. 

The Board accords great probative weight to the VA examiner's opinion that the Veteran's diagnosed left shoulder disorder is not related to any instance of military service.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, such opinion is afforded great probative weight.

Furthermore, the May 2013 VA examiner's opinion is consistent with the remainder of the evidence of record.  In this regard, while the Veteran's service treatment records are silent for any shoulder injury.  Notably, he indicated in his November 1975 report of medical history at separation that he had no history of painful or "trick" shoulder.  

Furthermore, with regard to the X-ray the Veteran reports was performed less than a year after leaving service, in September 2010 the National personnel Records Center indicated that the Veteran's medical records from the Mechanicsburg Navy Depot were not on file at that center.  In a January 2011 memorandum, a formal finding of unavailability was made as to records from the Mechanicsburg Naval Depot.  Consequently, such alleged X-ray report is not available.  However, as noted by the May 2013 VA examiner, X-rays taken on the day of the examination revealed no left clavicular abnormality, including any old fracture.  

To the extent that the Veteran has alleged that his current left shoulder disorder is related to his military service, the Board notes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno, supra; Jandreau, supra.  However, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson, supra.  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In the instant case, the question of causation of a shoulder disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

The Board also notes that the Veteran is competent to report that a medical professional told him shortly after service that he had fractured his collarbone, the Board finds this is outweighed by the May 2013 VA examiner's notation that a current X-ray not only does not reveal any present clavicular abnormality, but that it also did not reveal any "old fracture."  

Additionally, the Board finds that presumptive service connection for degenerative joint disease of the left shoulder as a chronic disease is also not warranted.  In this regard, there is no evidence that arthritis manifested to a compensable to degree within one year of the Veteran's discharge in 1975.  Furthermore, while the Veteran reported experiencing pain in the left shoulder shortly after the fall, he indicated no shoulder symptomatology on his report of medical history at separation in November 1975.  He also stated at that time he was in good health.  Likewise, his report of medical examination at separation reflects a normal clinical evaluation of his upper extremities.  Furthermore, at the May 2013 VA examination, the Veteran reported that his shoulder symptomatology started in the 1980's, more than five years after his discharge from the military.  Consequently, the Board finds that presumptive service connection may also not be established by way of continuity of symptomatology.  

The Board finds that a left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection for such claimed disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable and this claim must be denied.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for left shoulder disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


